LAVINE, J.,
concurring. I concur in the majority’s result but write separately to echo the concerns about the lack of clarity in General Statutes § 31-294c (a) expressed by our Supreme Court in Fredette v. Connecticut Air National Guard, 283 Conn. 813, 839, 930 A.2d 666 (2007), to wit: “We have attempted in this case to answer the specific question before us and, in the process, to make sense of a complex statutory scheme that presents gaps and internal inconsistencies in its treatment of the time limits for death claims resulting from occupational diseases. We, therefore, urge the legislature to address these gaps and inconsistencies, because this is an area that, to the extent feasible, should be addressed by the specific statutory language rather than by judicial interpretation.” Although this case concerns an accident that allegedly caused the worker’s death on the same day in which no notice was filed by any party within one year of the accident, the proviso portion of § 31-294c (a) is problematic as it melds the time in which a claim for dependent benefits must be filed for both accidental and occupational disease cases. I respectfully suggest that the legislature may wish to consider clarifying the statute by stating, in separate sentences or provisions, the limitation period or periods within which to file claims for an injury that causes a worker to die on the date of the accident, deaths that occur as a result of the accident but not on the date of the accident and deaths arising from occupational diseases.
The language of the statute that is particularly troubling is “a written notice of claim for compensation is *680given within one year from the date of the accident . . . (Emphasis added.) General Statutes § 31-294c (a). It is not clear what, if any, is the difference between “one year from” and “one year of’ the accident.
To apply the proviso portion of § 31-294c (a) under the facts of this case, that is where death occurs on the same day as the accident, vitiates one of the salutary purposes of the workers’ compensation scheme. “It is clearly intended by the [Workers’ Compensation] Act in general, that a speedy determination of the rights of the contending parties should be had by a procedure simple and easily understood.
“It is intended that the employee should know what compensation he or his dependents would receive in the event of injury, and that payment should be made speedily by a procedure at once simple and inexpensive. It is intended that the employer should know his liability in this regard, and so might include it among the items charged to operation.” (Internal quotation marks omitted.) Tolli v. Connecticut Quarries Co., 101 Conn. 109, 116, 124 A. 813 (1924).
For the foregoing reasons, I respectfully concur in the majority opinion.